DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 62/846142 and 62/889714 filed in the United States on 5/10/2019 and 8/21/2019 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 15-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bearup (7,673,934).  With respect to claim 1, Bearup et al. disclose a child booster seat assembly comprising: a base seat (20) whereon a first seating areas is formed; an upper seat (30) whereon a second seating area is formed, the upper seat (30) being detachably installed on the base seat (20).  With respect to claim 2, a latch mechanism (40) for latching the upper seat on the base seat.  With respect to claim 3, the latch mechanism comprises an actuator (45) disposed on the upper seat (30); at least one first engaging structure (44) disposed on the upper seat and connected to the actuator; and at least one second engaging structure (27) disposed on the base seat (20) and located at a position corresponding to the at least one first engaging structure (44) for engaging with or disengaging from the at least one first engaging structure.  With respect to claim 4, at least one first guiding structure, in the form of a hollow formed between side walls (34) is formed on the upper seat, at least one second guiding structure, in the form of convex sidewalls (23) is formed on the base seat and located at a position corresponding to the at  by a sidewall and rearward that nests inward of the sidewall and rear wall of the first seating area.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bearup (7,673,934) in view of Greger (9,635,955).  With respect to claim 12, Bearup fails to disclose at least one webbing strap connected to the upper seat portion for attaching the upper seat onto an adult chair.  Greger teaches and upper seat portion (30) with at least one webbing (750) connected thereto for connecting the upper seat onto an adult chair.  At least one chamber structure (726) located adjacent to a bottom portion of the upper seat (see Figure 13), the at least one chamber structure comprising an uncovered opening (see Figure 13, wherein the opening is uncovered when cover (722) hinges out of the way, and that at least one webbing strap being accommodated inside the at least one chamber structure through the uncovered opening.  The upper seat comprises a seat bottom, the seat bottom comprises a bottom body and at least one side panel (722) detachably installed at (723) on the bottom body at (727) and the at least one chamber structure is integrated with the at least one side panel, given that the chamber is closed off when the side panel is pivoted to a folded position.   With respect to claim 14, the uncovered opening is oriented horizontally (i.e. generally parallel to a plane of the seating surface) toward a center of the bottom portion on the open seat (note how the chamber is positioned inward with respect to side edges of the bottom portion).  It would have been obvious to add these structures to the underside of the Bearup device since such an addition would expand the possible applications of the seating device, enabling the upper seat (30) to be used without the lower seat (20) and also neatly containing the webbing.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bearup (7,673,934) in view of Ingraham et al. (US 2018/0279799).  As disclosed above, Bearup reveals all claimed elements with the exception of a seat cushion whereon a third seating area is formed, the seat cushion being detachably dispose don the upper seta and the third seating area being less than the second seating area.  Ingraham teaches a third seating area formed by S3 which is positioned on an upper seat (S2) which is attached to a base seat (S1) wherein the third seating area is smaller than the second seating area.   It would have been obvious to add such a third seating layer to the structure disclosed by Bearup since such a modification would help facilitate a smaller seat occupant with increased comfort and support.


Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Haut et al. (US 2016/0174727) (note first and second seating surfaces, with the second surface nested within the first surface); Arnold, IV et al. (8,567,867) (note first and second seating surfaces with latch attachment); Rogers (US 2021/0037989) (note the various seating surfaces 300 and 400 configured to latch together).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636